NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-0589-18T2

MAURO IASPARRI, II,

          Plaintiff-Respondent,

v.

CITY OF JERSEY CITY and
its employees, agents, or servants,
LA FESTA ITALIANA, INC. and
its employees, agents or servants,
HOLY ROSARY CHURCH and
its employees, agents or servants, and
J. FLETCHER CREAMER & SONS
and its employees, agents or
servants,

          Defendants,

and

JERSEY CITY MUNICIPAL
UTILITIES AUTHORITY, and
its employees, agents, or servants,

     Defendants-Appellants.
_______________________________

                    Submitted December 19, 2019 – Decided December 31, 2019
            Before Judges Nugent and DeAlmeida.

            On appeal from the Superior Court of New Jersey, Law
            Division, Hudson County, Docket No. L-2191-18.

            Mindas & Morris, attorneys for appellant (Brendan H.
            Morris, on the briefs).

            John J. Smith, Jr., attorney for respondent.

PER CURIAM

      The parties have advised us that this matter has been amicably settled

between them and stipulated to the dismissal of this appeal. Accordingly, the

appeal is dismissed with prejudice and without costs.

      Dismissed.




                                                                      A-0589-18T2
                                       2